DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claims 1-24 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, claims 1, 9 and 17 recite “using the customized data set to produce a drug trial suitability metric comprising information indicative of the individual’s estimated ability to remain in, or benefit from, the drug assessment trial”. And the present specification recites:
 [0082] Referring back to FIG. 5, many of the same components can be used to produce the desired risk assessment metrics for drug trial and discovery purposes. For example, in one implementation, the decision engine 532 includes an algorithm that implements a predetermined model such as statistics-based model. The decision engine 532 can use several parameters that are produced by the filter engine 526 that are considered important in estimating the individual's ability to remain in, or benefit from, the drug trial. Such parameters can include age and body mass index (BMI) of the person, family history of diseases, level of daily exercise, the individual's response to other (or perhaps similar) drugs or treatments, the current medications that the individual is taking, current health issues that the individual is experiencing, and the like. In producing the suitability metric for drug trail purposes, the model can assign particular weights to each of these parameters in producing a weighted average suitability index (e.g., in the range 1 to 100) that is indicative of the individual's estimated ability to remain in, or benefit from, the drug trial in the next month, next six months or next year. In some embodiments, the metric also includes information as to the particular statistics-based model that was used to produce the assessments, and any assumptions that may have been made in producing the assessments. In one embodiment, the metric can include several sets of assessment data (e.g., based on different models, based on different assumptions, for different types of drugs that are being considered, etc.).
There are no details, algorithms or instructions provided in the current application about the statistical model on how to produce suitability metric for an individual, that one skilled in the art would enable make and/or use the invention to determine the likelihood that the individual meets the criteria for a drug assessment trial. 
Claims 2-8, 10-16 and 18-24 inherit the deficiencies of claims 1, 9 and 17 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:
Claims 1-8 are drawn to a system, which is within the four statutory categories (i.e. machine). Claims 9-16 are drawn to a method which is within the four statutory categories (i.e. process). Claims 17-24 are drawn to a non-transitory computer readable media, which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
	The claims have been amended now to recite “receiving a first message from a first entity, the first message comprising an identity of the individual and a request for a drug trial suitability assessment for the individual; in response to the first message, obtaining information comprising medical, health or drug-related data from a plurality of data sources…; filtering the information obtained from the plurality of data sources to reduce the information comprising the medical, health or drug-related data to produce a customized data set based on at least the identity of the individual and a phase of drug assessment trial, …; and determining a drug trial suitability metric by executing a statistics-based model which uses the customized data set, wherein the drug suitability metric comprising information indicative of the individual's estimated ability to remain in, or benefit from, the drug assessment trial.”. 
These limitations correspond to certain methods of organizing human activities (such as user following rules or instructions), based on managing personal behavior and interactions between people regarding determining the individual’s ability to remain in, or benefit from the drug trial. The processor in these steps are recited at a high-level generality (i.e., as a generic processor performing filtering data and producing an outcome based on the obtained data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
In particular, the current specification describes the processor as a generic computing device in par. 73: “Referring to FIG. 1, an exemplary embodiment of the described technology employs a computer 100, such as a personal computer or workstation, having one or more processors 101 coupled to one or more user input devices 102 and data storage devices 104. The computer 100 can also be coupled to at least one output device such as a display device 106 and one or more optional additional output devices 108 (e.g., printer, plotter, speakers, tactile or olfactory output devices, etc.). The computer 100 may be coupled to external computers, such as via an optional network connection 110, a wireless transceiver 112, or other types of networks.” In par. 21, and “FIG. 7 illustrates a block diagram of a device 700 that can be implemented as part of the disclosed devices and systems. The device 700 comprises at least one processor 704 and/or controller, at least one memory 702 unit that is in communication with the processor 704, and at least one communication unit 706 that enables the exchange of data and information, directly or indirectly, through the communication link 708 with other entities, devices, databases and networks.”.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. Claims recite “a processor and a memory, the memory comprising executable instructions that, upon execution by the processor, implement… obtain information comprising medical, health or drug-related data from the plurality of data sources including at least one real-time data source with data that is updated on a continual basis, … filter the information obtained from the plurality of data sources to reduce the information comprising the medical, health or drug-related data to produce a customized data set based on at least the identity of the individual and a phase of drug assessment trial…, and … determining a drug trial suitability metric by executing a statistics-based model which uses the customized data set, wherein the drug suitability metric comprises information indicative of the individual's estimated ability to remain in, or benefit from, the drug trial.”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions such as obtaining data from/to a database (mere data gathering) and output data and shown on a display device (insignificant application), and these functions are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform filtering data and generating an outcome based on the obtained data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The additional element of using a processor to filter the obtained data and generating an outcome are a well-understood, routine and conventional activities as indicated in the current specification. The current specification recites “The user computers 202 may include other program components, such as a filter component, an operating system, one or more application programs (e.g., security applications, word processing applications, spreadsheet applications, or Internet-enabled applications), and the like. The user computers 202 may be general-purpose devices that can be programmed to run various types of applications, or they may be single-purpose devices optimized or limited to a particular function or class of functions. More importantly, any application program for providing a graphical user interface to users may be employed, as described in detail below. For example, a mobile application or "app" has been contemplated, such as one used in Apple's® iPhone® or iPad® products, Microsoft® products, Nokia® products, or Android®-based products. In some exemplary configuration of the system 200, the user computers 202 resides at an insurance company, while in another exemplary configuration, the user computers 202 may be located at a health organization.” In par. 23.
Therefore, claims 1-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Patent No. 7,904,313 B2) in view of Lancelot (US 11,232,855 B2).
Claim 1 has been amended now to recite a system for determining suitability of an individual for participation in a drug assessment trial, the system comprising: 
a processor and a memory (Knight; col. 3, lines 20-36), the memory comprising executable instructions that upon execution by the processor, implement:
a data aggregation and analysis component the data aggregation and analysis component  comprising a front end, an identification engine, a customization engine, a filter engine, and a decision engine (Knight; col. 2, lines 8-20, col. 3, lines 20-36); and 
a plurality of data sources coupled to at least the data aggregation and analysis component, wherein the front end is coupled to at least a communication link and includes an interface to receive data or information from one or more of: a client device, a requesting device, or the plurality of data sources (Knight; col. 2, lines 8-20), 
the identification engine is coupled to at least the front end to receive an identity of an individual and to authenticate the identity (Knight; col. 2, lines 8-20), 
the customization engine is coupled to the front end to receive information provided by the requesting device indicative of a request for a drug trial suitability assessment for the individual (Knight; col. 2, lines 8-20), 
the filter engine is coupled to at least the plurality of data sources and the memory to obtain information comprising medical, health or drug-related data from the plurality of data sources including at least one real-time data source with data that is updated on a continual basis, the filter engine to filter the information obtained from the plurality of data sources to reduce the information comprising the medical, health or drug-related data to produce a customized data set based on at least the identity of the individual and a phase of drug assessment trial, (Knight; col. 8-20, lines 48-52-Examiner considers that patient specific data collected from the patient through the patient interface” can represent real-time data and col. 2, line 62 to col. 3, line 10 recites “content interface”), and 
the decision engine is coupled to at least the filter engine, the decision engine to determine a drug trial suitability metric by executing a statistics-based model which uses the customized data set wherein the drug suitability metric comprises information indicative of the individual’s estimated ability to remain in, or benefit from, the drug trial (Knight; col. 2, line 62 to col. 3, line 20); and
wherein the drug trial suitability metric is provided as output and shown on a display device of a user computing device associated with the individual (Knight; col. 7, line 65 to col. 8, line 9).

Knight fails to expressly teach “the filter engine to update the customized data set in response to real-time changes in the information obtained from the plurality of data sources”. However, this feature is well known in the art, as evidenced by Lancelot.
In particular, Lancelot discloses “providing patient physiological data to a third-party system in near-real-time include determining that a value of a data element within a data source has changed, and determining that the data element is included in a watchlist, the watchlist including one or more topics, each topic being associated with at least one data element, and in response: providing a data element tuple associated with the data element, and transmitting the data element tuple to the third-party system over a network” in abstract and “…changes to patient records in the patient record module 303 can trigger updating of reposed patient data/information by the data cache modules 314, 324. For example, the collector module 326 can automatically receive a message from the patient record module 303 in response to a change/updated, triggering updating/changing of reposed patient data/information…” in col. 11, lines 19-37.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Lancelot with the motivation of to get notified when a change in patient data has been recorded (Lancelot; col. 18, lines 49-53).

As per claim 2, Knight discloses the system of claim 1, wherein the drug trial suitability metric includes a weighted average suitability index, information identifying a particular statistics-based model that was used to produce the suitability index, and one or more assumptions that were made in producing the suitability index values based on the particular statistics-based model (Knight; col. 3, lines 43-48).

As per claim 3, Knight discloses the system of claim 1, wherein the customized set of data includes information regarding current list of medications, and a level of fitness of the individual as determined from data produced by a personalized health monitoring device that is capable of obtaining or measuring the individual's health related information and transmitting the individual's health related information to a database (Knight; col. 7, lines 58-64, col. 8, lines 35-42).

As per claim 4, Knight discloses the system of claim 1, wherein the customized set of data includes information indicative of the individual's response to other drugs or treatments (Knight; col. 8, lines 20-42).

As per claim 5, Knight discloses the system of claim 1, wherein the customized set of data includes information associated with long-term or short-term efficacy and side effects of the drug (Knight; col. 8, lines 31-42).

As per claim 6, Knight discloses the system of claim 1, wherein the plurality of data sources include information related to one or more of: a health-related outbreak, a natural disaster or a personalized health profile (Knight; col. 8, lines 31-42).

As per claim 7, Knight discloses the system of claim 1, wherein the plurality of data sources include a clinical data source, an insurance claim data source, and a pharmaceutical research and development data source (Knight; col. 8, lines 31-42).

As per claim 8, Knight discloses the system of claim 7, wherein, the clinical data source includes: information obtained from a basic electronic medical record or a health-information exchange, a result of phases 0 through 4 of a drug discovery process, and data associated with long-term effects, efficacy or issues related to particular drugs (Knight; col. 2, lines 48-52).

Claim 9 has been amended now to recite a method for determination of suitability of an individual for participation in a drug assessment trial, comprising: 
receiving a first message from a first entity, the first message comprising an identity of the individual and a request for a drug trial suitability assessment for the individual (Knight; abstract, col. 2, lines 8-20, col. 3, lines 20-36);
in response to the first message, obtaining information comprising medical, health or drug-related data from a plurality of data sources, wherein one or more of the plurality of data sources is a real-time data source with data that is updated on a continual basis (Knight; abstract, col. 2, lines 8-20, col. 3, lines 20-36); 
filtering the information obtained from the plurality of data sources to reduce the information comprising the medical, health or drug-related data to produce a customized data set based on at least the identity of the individual and a phase of drug assessment trial (Knight; col. 8-20, lines 48-52 and col. 2, line 62 to col. 3, line 10); and 
determining a drug trial suitability metric by executing a statistics-based model which uses the customized data set, wherein the drug suitability metric comprises information indicative of the individual's estimated ability to remain in, or benefit from, the drug assessment trial (Knight; col. 2, line 62 to col. 3, line 20);
wherein the drug trial suitability metric is provided as output and shown on a display device of a user computing device associated with the individual (Knight; col. 7, line 65 to col. 8, line 9).

Knight fails to expressly teach “updating the customized data set in response to real-time changes in the information obtained from the plurality of data sources”. However, this feature is well known in the art, as evidenced by Lancelot.
In particular, Lancelot discloses “providing patient physiological data to a third-party system in near-real-time include determining that a value of a data element within a data source has changed, and determining that the data element is included in a watchlist, the watchlist including one or more topics, each topic being associated with at least one data element, and in response: providing a data element tuple associated with the data element, and transmitting the data element tuple to the third-party system over a network” in abstract and “…changes to patient records in the patient record module 303 can trigger updating of reposed patient data/information by the data cache modules 314, 324. For example, the collector module 326 can automatically receive a message from the patient record module 303 in response to a change/updated, triggering updating/changing of reposed patient data/information…” in col. 11, lines 19-37.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Lancelot with the motivation of to get notified when a change in patient data has been recorded (Lancelot; col. 18, lines 49-53).

As per claim 10, Knight discloses the method of claim 9, wherein the customized set of data includes information regarding current list of medications, and a level of fitness of the individual as determined from data produced by a personalized health monitoring device that is capable of obtaining or measuring the individual's health related information and transmitting the individual's health related information to a database (Knight; col. 7, lines 58-64, col. 8, lines 35-42).

As per claim 11, Knight discloses the method of claim 9, wherein the customized set of data includes information indicative of the individual's response to other drugs or treatments (Knight; col. 8, lines 20-42).
As per claim 12, Knight discloses the method of claim 9, wherein the customized set of data includes information associated with long-term or short-term efficacy and side effects of the drug (Knight; col. 8, lines 31-42).

As per claim 13, Knight discloses the method of claim 9, wherein the drug trial suitability metric includes a weighted average suitability index, information identifying a particular statistics-based model that was used to produce the suitability index, and one or more assumptions that were made in producing the suitability index values based on the particular statistics-based model (Knight; col. 3, lines 43-48).

As per claim 14, Knight discloses the method of claim 9, wherein the plurality of data sources include information related to one or more of: a health-related outbreak, a natural disaster or a personalized health profile (Knight; col. 8, lines 31-42).

As per claim 15, Knight discloses the method of claim 9, wherein the plurality of data sources include a clinical data source, an insurance claim data source, and a pharmaceutical research and development data source (Knight; col. 8, lines 31-42).

As per claim 16, Knight discloses the method of claim 15, wherein, the clinical data source includes: information obtained from a basic electronic medical record or a health-information exchange, a result of phases 0 through 4 of a drug discovery process, and data associated with long-term effects, efficacy or issues related to particular drugs (Knight; col. 2, lines 48-52).

As per claims 17-24, they are article of manufacture claims which repeat the same limitations of claims 9-16, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of Levitt and Katz disclose the underlying process steps that constitute the method of claims 9-16, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 17-24, are rejected for the same reasons given above for claims 9-16.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Argument about 35 USC 112 rejection:
Applicant argues that the claims have been amended now to recite “the decision engine to determine, in real-time, a drug trial suitability metric by executing a statistics-based model using the customized data set, the drug suitability metric comprising information indicative of the individual’s estimated ability to remain in, or benefit from, the drug trial”, and Paragraph [0083] of the Present Application discloses that "[i]n producing the suitability metric for drug trail purposes, the model can assign particular weights to each of these parameters in producing a weighted average suitability index (e.g., in the range 1 to 100) that is indicative of the individual's estimated ability to remain in, or benefit from, the drug trial in the next month, next six months or next year" and paragraph [0082] lists specific information that the model may use to determine the drug trial stability metric (e.g., data produced by a personalized health monitoring device that is capable of obtaining or measuring the individual's health related information, information indicative of the individual's response to other drugs or treatments, etc.). Based on at least the foregoing, a person having ordinary skill in the art would be able to implement a statistics-based model to determine a drug suitability metric as claimed.
In response, Examiner submits that these paragraphs from the specification do not recite what statistics-model being used in order to put several parameters in and obtain an estimation. There is no clear calculation showing how the estimation being calculated. The specification recites “…the decision engine 532 includes an algorithm that implements a predetermined model such as statistics model”. Examiner submits that one skilled in the art cannot make and/or use the invention, because the algorithm is not provided. 
Therefore, the argument is not persuasive and claims are rejected under 35 USC 112, first paragraph. 

 Arguments about 35 USC 101 rejection:
	Step 2A, first prong: Applicant argues that the current claims are not directed to an abstract idea, since they includes steps of filtering information obtained from a plurality of sources to produce a customizable data set, updating the customized data set in response to real-time changes obtained from the plurality of data sources and determining a drug trial suitability metric by executing a statistics-based model that uses the customized data set. 
In response, Examiner submits that these steps are not a part of the abstract idea, but they are additional elements that are merely invoked as a tool to apply instructions of the abstract idea. 
Applicant argues that the current claims are not drawn to a mental process or any of the enumerated fundamental economic practices, such as hedging, insurance, or mitigating risk, nor are the claims in this application drawn to commercial/legal interactions in the form of contractual agreements, business relations, or managing relationships or interactions between people (such as in the form of social media or teaching). Applicant argues that the 2019 PEG explains that the "judicial exceptions  enumerated by the three categories are for subject matter that has been identified as [a] basic tool of scientific and technological work.". Here, however, the pending claims are not drawn to, and do not supersede, any "basic tool of scientific and technological work," and do not reasonably fall within any of the enumerated certain methods of organizing human activity.
In response, Examiner submits that obtaining patient information, filtering the obtained data and analyzing the filtered data using a statistical model corresponds to a certain methods of organizing human activity, such as user following rules/instructions of statistics to filter and update the data and then determine a patient outcome based on the rules/instructions using generic computing components. This correspond to managing personal behavior or relationships between people of following rules and instructions. 
Step 2A, second prong: Applicant argues that the pending claims recite additional elements that integrate the exception into a practical application of that exception. Applicant argues that the claims recite a specific improvement over the prior art in the field of dynamic analysis of patient-related medical and healthcare data technology, claims are more than a drafting effort designed to monopolize any alleged abstract idea and claims recite a specific improvement over the prior art in the field of Big Data Technology.
In response, Examiner submits that the current claims recite “executing a statistics-based model” and the current specification recites “the decision engine 532 includes an algorithm that implements a predetermined model such as statistics-based model. The decision engine 532 can use several parameters that are produced by the filter engine 526 that are considered important in estimating the individual's ability to remain in, or benefit from, the drug trial. Such parameters can include age and body mass index (BMI) of the person, family history of diseases, level of daily exercise, the individual's response to other (or perhaps similar) drugs or treatments, the current medications that the individual is taking, current health issues that the individual is experiencing, and the like. In producing the suitability metric for drug trail purposes, the model can assign particular weights to each of these parameters in producing a weighted average suitability index (e.g., in the range 1 to 100) that is indicative of the individual's estimated ability to remain in, or benefit from, the drug trial in the next month, next six months or next year. In some embodiments, the metric also includes information as to the particular statistics-based model that was used to produce the assessments, and any assumptions that may have been made in producing the assessments. In one embodiment, the metric can include several sets of assessment data (e.g., based on different models, based on different assumptions, for different types of drugs that are being considered, etc.).” in par. 82. The predetermined statistics-model merely used as a tool to perform the abstract idea. Neither the current claims nor the current specification recite any improvement to the technology of healthcare management nor data processing. 
Step 2B: Applicant’s argument about claims reciting an improvement to the technology is addressed in the section above. Furthermore, Examiner submits that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a processor to perform filtering data and generating an outcome based on the obtained data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim limitations similar to the example given in the MPEP, which is “Gathering and analyzing information using conventional techniques and displaying the result”, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 (see MPEP 2106.05(a)).
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Arguments about 35 USC 102 rejection:
Applicant’s arguments with respect to 35 USC 102 rejection of claims 1-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626